 
 
Exhibit 10.1
 
PROMISSORY NOTE


                                                                                                                   


 

 $_____   
  April 8, 2009

 


Holt County, Nebraska


FOR VALUE RECEIVED, NEDAK ETHANOL, LLC, A Limited Liability Company, promises to
pay to the order of __________________________, PAYEE, at such place as PAYEE
may designate to MAKER in writing, the sum of $_______ with interest on the
balance remaining from time to time unpaid at the rate of 5% per annum from
April 8, 2009, payable on April 8, 2012.


Should MAKER fail to pay any payment on the payment date, such payment shall
bear interest at the rate of nine percent (9%) per annum until the date of
payment.


Failure of PAYEE to exercise any right under this Note, on any one default shall
not waive the right of PAYEE to exercise such right  or option on any subsequent
default.


MAKER waives presentment, protest, notice of protest, diligence in bringing suit
hereon, and notice of extension of time for payment.


This Note may be prepaid at any time.




 

 
NEDAK ETHANOL, LLC
A Nebraska Limited Liability Company
         
 
By:
/s/ Jerome Fagerland       Jerome Fagerland, President, Maker                  